USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-2143                            MARIA ROSENTHAL,                         Plaintiff, Appellant,                                  v.                            LARRY E. BANKS,                    ADMINISTRATIVE APPEALS JUDGE OF               DEPARTMENT OF HEALTH AND HUMAN SERVICES,                         Defendant, Appellee.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS              [Hon. Joseph L. Tauro, U.S. District Judge]                         ____________________                                Before                         Boudin, Circuit Judge,                     Coffin, Senior Circuit Judge,                       and Lynch, Circuit Judge.                         ____________________    Maria Rosenthal on brief pro se.         Donald K. Stern, United States Attorney, and Michael J. Pineault,Assistant United States Attorney, on brief for appellee.                         ____________________                            APRIL 28, 1998                         ____________________      Per Curiam.  We have reviewed the record in this case,    including the briefs of the parties.  We affirm the decision of    the district court essentially for the reasons given in its    memorandum, dated August 27, 1997.        Affirmed.